DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 5/27/20 and 2/2/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-040310A to Matsumoto et al. “Matsumoto” as modified by JP 2005-112569A to Sato.
With regard to Claim 1, Matsumoto teaches (figs. 1, 2 and 6) a cleaning device (73-78; fig. 2; [0026 and 0053] capable of cleaning a surface of a conveyance roller (71) that is rotatably supported on an apparatus body of an image forming apparatus and is configured to convey a sheet, the cleaning device (7) comprising:
	a strip-shaped web (75) configured to clean the surface of the conveyance roller (71) by being brought into contact with the surface of the conveyance roller (71);
	a support roller (76) configured to support a rolled body formed of the web (75);
	a take-up roller (77) configured to take up the web (75) while pulling out the web from the support roller (76);
	a pressing roller (74) configured to be brought into contact with the web (75) between the support roller (76) and the take-up roller (77), and configured to press the web (75) to the conveyance roller (71);
	a separation and contact mechanism configured to separate the web (75) from the conveyance roller (71) and to bring the web into contact with the conveyance roller by changing a position of the pressing roller (74) with respect to the conveyance roller (71); and
	a controller (101) configured to control cleaning of the conveyance roller (71) by the web (75), wherein
	the controller (101) includes:
	a conveyed sheet number determination unit configured to monitor a conveyed sheet number image forming sheets where image forming processing is applied with respect to the sheets conveyed by the conveyance roller (71), and to determine whether or not a cumulative value of the conveyed sheet number has reached a predetermined threshold value [0031]; and
	a separation and contact control unit configured to control the separation and contact mechanism so as to allow the web (75) to be pressed to the conveyance roller (71) by the pressing roller (74) when the cumulative value of the conveyed sheet number has reached the threshold value [0031 and 0053].
Matsumoto teaches the claimed invention except for monitor(ing)/counting a conveyed sheet number of both-surface image forming sheets and where image processing is applied to both a first surface and a second surface.
However, Sato teaches counting a conveyed sheet number of both-surface image forming sheets and where image processing is applied to both a first surface and a second surface [0017, 0027-0027, 0050 and 0059].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Matsumoto with the teachings of Sato to prevent the occurrence of re-transfer contamination without performing wasteful cleaning [0050].
With regard to Claim 2, the combination of Matsumoto as modified by Sato teach wherein the controller further includes a memory unit configured to store a conversion rate used for converting a size of the sheet into the conveyed sheet number of the sheets for every size of the sheet, and the conveyed sheet number determination unit is configured to correct the conveyed sheet number based on the conversion rate corresponding to a size of the both-surface image forming sheet, and is configured to determine whether or not a cumulative value of the corrected conveyed sheet number has reached the threshold value (See Matsumoto [0035-0040]).  The same motivation applies as discussed in claim 1.
With regard to Claim 3, the combination of Matsumoto as modified by Sato teach wherein the controller further includes a conveyance state determination unit configured to determine whether or not the conveyance roller is in either a sheet conveyable state or a sheet non-conveyable state, wherein the separation and contact control unit is configured to control the separation and contact mechanism so as to allow the web to be pressed to the conveyance roller by the pressing roller when the cumulative value of the conveyed sheet number has reached the threshold value and the conveyance roller is in the sheet non-conveyable state (See Matsumoto [0047-0051]).  The same motivation applies as discussed in claim 1.
With regard to Claim 4, the combination of Matsumoto as modified by Sato teach wherein the take-up roller is a roller that is rotatably driven, and the controller further includes: a conveyance roller rotation control unit configured to rotate the conveyance roller in a state where the web is pressed to the conveyance roller; and a take-up control unit configured to allow the take-up roller to perform a take-up operation of taking up the web by rotatably driving the take-up roller within a cleaning time set in advance in a state where the conveyance roller is being rotated (See Matsumoto [0031]).  The same motivation applies as discussed in claim 1.
With regard to Claim 5, the combination of Matsumoto as modified by Sato teach wherein the conveyance roller rotation control unit is configured to continue the rotation of the conveyance roller within a predetermined rotation continuation time from a point of time of end of the cleaning time; and the separation and contact control unit is configured to control the separation and contact mechanism so as to separate the web from the conveyance roller within the rotation continuation time (See Matsumoto [0031]).  The same motivation applies as discussed in claim 1.
With regard to Claim 6, Matsumoto teaches an image forming apparatus (fig. 1) comprising:
an apparatus body (1);
	a conveyance roller (71) configured to be rotatably supported on the apparatus body and to convey a sheet (P);
	an image forming unit configured to form an image on the sheet.  The combination of Matsumoto as modified by Sato teach 	the cleaning device according to claim 1 configured to clean the conveyance roller.  See claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  JP 5460116B2 discloses an image forming apparatus that optimizes the cleaning capability of a cleaning sheet for cleaning a fixing section and an amount of toner used for cleaning.

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853